Citation Nr: 0322491	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  00-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an increased rating for service-connected 
limitation of motion of the right knee with traumatic 
arthritis, currently evaluated as 10 percent disabling.  

2.	Entitlement to an increased rating for service-connected 
instability of the right knee, residual of a right knee 
injury, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

On March 28, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should afford the veteran a VA examination to 
assess the severity of his right knee instability and 
arthritis.  Send the claims folder to the examiner for 
review, and ask the examiner to acknowledge review in 
the examination report, since the prior VA examination 
of March 2000 was conducted without review of the 
veteran's claims file.  Ask the examiner to separately 
assess the severity of the arthritis and instability of 
the veteran's right knee, and to specify whether total 
knee replacement is needed.  The examiner should 
specifically note the veteran's statements that his 
condition is worse than rated.  The examiner should also 
note: Dr. Wodecki's statement dated July 2000, of severe 
degenerative changes and recommendation for total knee 
replacement; the VA examination of March 2000; and any 
actual treatment reports from private physicians Dr. 
David Kogut, Dr. Mark Roger, and Dr. Bob Wodecki.  

a.	Since neither the March 2000 VA examination nor the 
private physicians' reports included an assessment 
of functional loss of the knee, as required under 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
38 C.F.R. §§ 4.40, 4.45, 4.59, the examiner is 
asked to provide an assessment of functional loss, 
expressing such loss if possible in terms of 
additional limitation of motion.  

b.	Please ask the examiner to: (a) specify whether any 
pain claimed by the veteran is supported by 
adequate pathology and is evidenced by his visible 
behavior; (b) specify functional loss due to 
weakened movement, excess fatigability, 
incoordination, or pain on use of the knee 
(including swelling, deformity, atrophy of disuse, 
interference with standing, sitting and weight-
bearing); (c) include in the inquiry all muscles, 
nerves, and structures pertinent to movement of the 
affected knee joint; (d) specifically comment as to 
whether the veteran has any ankylosis of the knee, 
and if so, specify the angle of flexion in degrees; 
(e) specify whether there is other impairment of 
the knee such as recurrent subluxation or lateral 
instability, and if so, characterize whether such 
impairment is slight, moderate, or severe; (f) 
specify whether there is dislocation of cartilage, 
with frequent episodes of locking, pain and 
effusion into the joint; (g) specify whether there 
is any limitation of flexion and extension, and the 
degrees at which these occur.  

c.	If the veteran is being examined during a period of 
"acute exacerbation" of his knee symptoms, the 
examiner should clearly so state.  Otherwise, after 
reviewing the veteran's complaints and medical 
history, the examiner(s) should render an opinion, 
based upon best medical judgment, as to whether, 
and to what extent, the veteran experiences any 
additional functional loss due to pain, weakness, 
incoordination, excess fatigability, or to other 
symptoms noted above during flare-ups and/or with 
repeated use.  To the extent possible, the examiner 
should express such functional loss in terms of 
additional degrees of motion loss due to the above 
factors, for flexion and extension, as related to 
the specific medical evidence in the veteran's 
case.  The examiner should provide the rationale 
for all opinions given.  

2.	After the development requested above has been completed 
to the extent possible, the RO should again review the 
record.  If any benefit sought on appeal remains denied, 
the appellant and representative, if any, should be 
furnished a supplemental statement of the case and given 
the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





